                   Case 1:20-mc-00628     Document 1       Filed 06/26/20     Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON


                                                                                       1:20-mc-00628
     In re DONALD COONS
                                                                                              ORDER


    CLARKE, Magistrate Judge:

           Donald Alan Coons was a pro se litigant in several cases filed in this Court. See Coons v.

    Oregon Department of Environment, No. 1: 11-cv-03138-CL; Coons v. Medford Oregon

    Municipal Court, No. 1: 19-cv-00293-GL; Coons v. Medford Oregon Building Safety Exterior

    Inspection Directive, No. 1:19-cv-00614-AA; Coons v. Thee Artist Current at Kids Unltd, No.

I   1: 19-cv-01544-CL. All of the cases that Mr. Coons is party to have been dismissed and he is not
!
I   party to any cases in this Court.

           Despite the fact the Mr. Coons does not have any pending cases in this Court, he has

    engaged in a pattern of behavior disruptive to the Court's operations. Mr. Coons regularly visits
               '                                                                               .




    the United States Courthouse in Medford, Oregon. He often delivers documents to the Clerk at

    the intake counter and in the drop box at the entrance of the courthouse unrelated to any cases

    pending in this Court. As a result, on February 25, 2020, Judge Michael J. McShane issued an

    order that all filings from Mr. Coons are subject to review by the Court and only to be filed

    where such filings are deemed not frivolous or repetitive. Since Judge McShane entered the

    order, Mr. Coons has continued to deliver documents that are unrelated to any cases pending

    before this Court.

            Most recently, Mr. Coons attempted to deliver an envelope addressed to him from the

    State of Oregon and currency that he referred to as a "birth coin" to the Clerk's Office intake
            Case 1:20-mc-00628           Document 1    Filed 06/26/20      Page 2 of 3



                                                                  .r
counter. When the deputy clerk explained that Mr. Coons should only deliver documents related

to cases before this Court and that the Court cannot accept currency pursuant to Standing Order

2020-12, Mr. Coons became insistent arid a deputy United States Marshal had to supervise Mr.

Coons while he remained in the Clerk's Office. The previous week, Mr. Coons attempted to

deliver bank deposit slips in the Court's drop box at the entrance of the courthouse. The deputy

clerk explained to Mr. Coons that he should only deliver documents to the Clerk's Office that are

related to cases pending before the Court.

       In addition to Mr. Coons' regular presence in the courthouse, he often calls the Clerk's

Office during non-business hours and leaves lengthy voice messages, often calling back to leave

additional voice messages when the voicemail system cuts off the call. This results in the Clerk's

Office voicemail box being filled to capacity and unable to receive messages from other              .I


customers, including jurors, parties, and the general public. Mr. Coons' messages generally           I
                                                                                                      I
consist of long statements about topics that do not relate to business before the Court and often
                                                                                                      l
are not understandable to Court staff.

       The behaviors noted above have resulted in a significant disruption of the operation of the

Court. Mr.-Coons is therefore advised of the following:

    1. Mr. Coons should only enter and remain in the United States Courthouse in Medford,

       Oregon to file documents or attend proceedings in which he is a party or witness in cases

       before the Court, or for other legitimate court-related business.

    2. Mr. Coons should only submit documents and make payments that are related to business

       before the Court and conform to the Federal Rules of Civil Procedure, the Local Rules of

       Civil Procedure, and the Standing Orders of this Court.
                 Case 1:20-mc-00628          Document 1    Filed 06/26/20    Page 3 of 3




        3. Mr. Coons should call the Court and leave voice messages concerning only business
'.
I
I
            before the Court.

            Failure to follow these guidelines may result in an Order to Show Cause why Mr. Coons

     should not be declared a vexatious litigant. As a vexatious litigant, Mr. Coons may face the

     following restrictions:

         1. Denial of entry to the United States Courthouse in Medford, Oregon without prior

             authorization by a United States Judge;

         2. Return of any documents delivered to the Court without prior authorization by a United

             StatesJudge; and

         3. Rejection of all telephone calls from Mr. Coons' telephone number.

            IT IS ORDERED that the Clerk of Court shall serve this Or

     by United States Mail to his last known address.

            DATED this         26   day of June 2020.
